The only assignment of error in this case is that the trial court erred in permitting the defendant's counsel to ask the defendant, while testifying as a witness: "Did you have a rating in Bradstreet and Dun?" The objection was general, specifying no grounds. Where this is the case, unless the matter is clearly not proper for any purpose, the ruling of the trial court will not be reversed. Riley v. State, 88 Ala. 193,7 So. 149; Eason v. Isbell, 42 Ala. 456.
We find no error in the record, and the judgment is affirmed.
Affirmed.